Name: Commission Regulation (EC) NoÃ 100/2007 of 1 February 2007 amending Regulation (EC) NoÃ 877/2004 laying down detailed rules for applying Council Regulation (EC) NoÃ 2200/96 as regards notification of prices on the markets for certain fresh fruits and vegetables, by reason of the accession of Bulgaria and Romania to the European Union
 Type: Regulation
 Subject Matter: agricultural policy;  information and information processing;  Europe;  European construction;  prices;  plant product
 Date Published: nan

 2.2.2007 EN Official Journal of the European Union L 26/4 COMMISSION REGULATION (EC) No 100/2007 of 1 February 2007 amending Regulation (EC) No 877/2004 laying down detailed rules for applying Council Regulation (EC) No 2200/96 as regards notification of prices on the markets for certain fresh fruits and vegetables, by reason of the accession of Bulgaria and Romania to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) Article 28(1) of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1) requires Member States to notify the Commission for each marketing day during each of the relevant marketing years of the prices recorded on their representative producer markets for certain products of defined commercial characteristics such as variety or type, class, size and packaging. (2) The Annex to Commission Regulation (EC) No 877/2004 (2) sets out a list of representative markets on which a substantial part of the national output of a given product is marketed throughout the marketing year or during one of the periods into which the year is divided. (3) By reason of the accession of Bulgaria and Romania to the European Union on 1 January 2007, representative markets should be established for them. (4) Regulation (EC) No 877/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 877/2004 is amended as follows: (a) Sofia (BG) is added to the list of representative markets for the following products: tomatoes, aubergines, watermelons, melons, apricots, peaches, table grapes, cerises, cucumbers, plums and sweet peppers; (b) Bucharest (RO) is added to the list of representative markets for the following products: tomatoes, aubergines, water melons, apricots, apples, cerises, cucumbers, garlic, carrots, plums, sweet peppers, onions and beans. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 162, 30.4.2004, p. 54. Regulation as amended by Regulation (EC) No 974/2006 (OJ L 176, 30.6.2006, p. 68).